PER CURIAM.
Following the jury trial, appellant was convicted of one count of burglary, one count of grand theft and one count of resisting arrest with. violence. The trial court sentenced appellant to thirty years’ incarceration for count one, ten years for count two and one year for count three. The sentencing guidelines called for a sentence of between twelve and seventeen years. The trial court gave no written reasons for its departure from the guidelines, but relied on its finding that appellant was an habitual offender.
Appellant appeals his conviction and sentence and raises three points on appeal. Points one and three are without merit.
We affirm the conviction, but reverse the sentencing on the authority of Whitehead v. State, 498 So.2d 863 (Fla.1986), which was decided after the trial court’s decision. We remand to the trial court for resentenc-ing in accordance with the applicable law.
AFFIRMED IN PART and REVERSED IN PART.
DOWNEY and LETTS, JJ., and LINDSEY, HUBERT R., Associate Judge, concur.